Citation Nr: 0843855	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active duty service from May 1944 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claim 
for entitlement to service connection for a left ankle 
disorder.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  A left ankle disorder was not manifested in service or 
nor was arthritis shown within one year of separation from 
service, and objective medical evidence does not establish 
that any currently diagnosed left ankle disability is 
etiologically related to active service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a left ankle disorder was received in October 2004.  The 
veteran was notified of the provisions of the VCAA by the RO 
in correspondence dated in November 2004 and February 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case (SOC) was issued in February 2006.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records, pertaining to his claimed 
left ankle disorder have been obtained and associated with 
his claims file.  

VA need not conduct an examination with respect to the claim 
for service connection for a left ankle disorder on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed left ankle disability may be associated with his 
military service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's service personnel records reflect that he 
served as a radioman and participated in carrier actions 
against the enemy during the period from February to March 
1945 while stationed on the U.S.S. Randolph.  He is also in 
receipt of multiple decorations, to include the World War II 
Victory Medal, American Area Medal, Asiatic Pacific Medial 
with 3 stars, and Philippine Liberation Medal.  

The veteran's service treatment records, including his May 
1944 entrance examination and May 1946 retirement examination 
reports, show that the veteran had normal extremities and do 
not reflect any complaints, treatment, or diagnosis of 
residuals of a left ankle disorder.  

VA outpatient treatment records dated in August 2003 reflect 
complaints of left ankle pain and severe arthritis in his 
left ankle.  Additional VA treatment notes dated in August 
2003 and October 2003 reflected an assessment of left ankle 
arthritis.  In a June 2004 VA treatment record, it was noted 
that the veteran reported that he had suffered a severe 
sprain 50 years ago (no break) that resolved, but had the 
onset of severe arthritis in the ankle over the last five 
years.  It was further noted that the veteran had been 
walking on the balls of his feet for the last two years to 
avoid the pain in his ankle.  X-ray findings revealed severe 
talotibial arthritis with obliteration of joint space and 
sclerosis.  An August 2004 VA physical therapy consult report 
reflected that the veteran had improved his gait and was able 
to be in foot flat position when ambulating with a shorter 
stride length.

In statements dated in October and November 2004, the veteran 
indicated that he injured his left ankle when he slipped down 
a ladder while rushing to his post during active service.  
Excerpts from articles obtained on the Internet in September 
2005 and January 2006 discussing carrier location and 
kamikaze damage of the U.S.S. Randolph were also included in 
the veteran's claims file.

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for a 
left ankle condition.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic left ankle 
disability during active service.  Objective medical findings 
of a left ankle disorder are first shown many years after 
separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

Even with consideration of 38 U.S.C.A. § 1154(b), post-
service competent medical evidence of record does not show 
that the veteran suffers from any current left ankle 
disability that is etiologically related to disease, injury, 
or events during active service.  The record does not include 
any competent medical opinion establishing a nexus or medical 
relationship between the veteran's claimed left ankle 
disorder and his active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board 
concludes that objective medical evidence is insufficient to 
establish a link between the veteran's claimed left ankle 
disorder and active military service.  

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements.  However, the veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his claimed left ankle disorder was incurred as a 
result of events during military service, this claim turns on 
a medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for entitlement to 
service connection for a left ankle disorder must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


